Garrett, P. J.,
concurring in the result:
The validity of T. D. 36448 was not challenged by the Government in the instant case and, in view of the facts presented, I can see no occasion for passing upon it or upon the question of its having been ratified by long-continued legislative practice.
A careful reading of the stipulation leads me to the conclusion that appellant has failed to present any substantial evidence which overcomes the presumption of correctness attaching to the collector’s appraisement. I, therefore, concur in the result.